The reversal meets with our approval because of (a) inadequacy of proof respecting cause of injury to plaintiffs' property, and (b) failure to establish quantum of damages in compliance with rule fixed in Jones v. City of Clarksburg,84 W. Va. 257, Syl. 5, 99 S.E. 484. But we do not concur in the lateral support doctrine as applied by the court in the instant case. In our opinion, the law of lateral support, as it obtains between private owners of land, is not the rule applicable where a municipality or county, in improving a highway, has injured private property. By constitutional guaranty, private property, without exception, shall not be damaged for public use without just compensation. That is a rule adamant, whether the property be in its natural state or has buildings thereon.Jones v. City of Clarksburg, supra; Blair v. City ofCharleston, 43 W. Va. 62, 26 S.E. 341, 35 L.R.A. 852, 64 Am. St. Rep. 837. The nature of the damage involved, whether by withdrawal of lateral support or otherwise, becomes of secondary importance. The question is, "Was there damage?" Of course, if a paper grade of a street or highway has been established, improvements on abutting private property must be made with reference thereto. But in this case there was no paper grade before plaintiffs' lot was improved. *Page 280